DETAILED ACTION
This office action is in response to the amendment filed on March 7, 2022. Claims 1, 3-5 and 8-13 remain pending in the application and have been fully examined. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Response to Arguments
Applicant’s arguments, see pages 6-8, filed March 7, 2022, with respect to amended claims 1, 12 and 13 have been fully considered and are persuasive.  The previous rejection has been overcome and is hereby withdrawn. 
Allowable Subject Matter
Claims 1, 3-5 and 8-13 are allowed.
The following is an examiner's statement of reasons for allowance: The present invention pertains to a driving tool. It is the examiner's opinion that the art of record considered as a whole, alone or in combination, neither anticipates nor renders obvious of providing; a ratcheting mechanism disposed within and engaged with a portion of the torque limiting mechanism…, wherein the ratcheting mechanism includes a ratchet gear disposed within a central aperture defined by the torque limiting mechanism, and wherein opposed ends of the ratchet gear are aligned with each side of the driving head (as in claim 1), nor renders obvious of providing; a ratcheting mechanism disposed within and engaged with a portion of the torque limiting mechanism…, wherein the ratcheting mechanism consists of a ratchet gear including a pair of accessible engagement structures extending outwardly from opposite sides of the ratchet gear and aligned with each side of the driving head (as in claim 12), nor renders obvious of providing; a ratcheting mechanism disposed within and engaged with a portion of the torque limiting mechanism…, wherein each end of the ratcheting mechanism is aligned with each side of the driving head and includes a pair of accessible engagement structures extending outwardly from opposite sides of the ratchet mechanism (as in claim 13), together in combination with the rest of the limitations of the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The closest prior art consists of Ogata et al. (2012/0011971), George (0728900) and Lovely et al. (9114509).    
Ogata et al. disclose a driving tool comprising: a handle (28) having an open end (i.e. the left end, as seen in Figures 2a and 2c), a shaft (10/12) operably connected to the handle having a driving head (at 12) opposite the handle and disposed at least partially within the open end (with the right portion of 10, see Figures 2a and 2c), a torque limiting mechanism (formed from components 14, 15, 17, 18, 20 and 22) being disposed (at least partially) within the shaft (from components 14, 15, 17 and 20, see Figure 2c) and the driving head (from components 18 and 22, see Figure 2c), and a ratcheting mechanism (formed from components 24, 25 and 26, see paragraph 31) disposed (at least partially) within (i.e. within component 22) and engaged with the torque limiting mechanism (at 22 or 24) to provide the ratcheting function (Figures 1 and 2 and Paragraph 31), but lacks, providing a ratcheting mechanism that does not include a spring, having opposed ends of the ratchet gear being aligned with each side of the driving head or having a pair of accessible engagement structures extending outwardly from opposite sides of the ratchet gear and aligned with each side of the driving head or having each end of the ratcheting mechanism being aligned with each side of the driving head and includes a pair of accessible engagement structures extending outwardly from opposite sides of the ratchet mechanism. The examiner further agrees with the applicant (see page 8) that it would not be obvious to modify Ogata et al. with opposed ends of the ratchet gear being aligned with each side of the driving head or with a pair of accessible engagement structures extending outwardly from opposite sides of the ratchet gear and aligned with each side of the driving head or with each end of the ratcheting mechanism being aligned with each side of the driving head and includes a pair of accessible engagement structures extending outwardly from opposite sides of the ratchet mechanism because it would make the device inoperable for its intended purpose because the engagement portion would be removed thus not allowing for engagement with a socket. 
George teaches that it is old and well known in the art at the time the invention was made to provide a ratcheting mechanism (Figure 4, Page 1, Lines 27-28) formed from gear (16), teeth (16a) and pins (20) and thus does not include a spring (Figures 1-5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the ratcheting means, of Ogata et al., with the known technique of using another ratcheting means for achieving the same results and does not include a spring, as taught by George, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device having improved ratcheting means for removing and replacing nuts or other workpiece during normal operation and which can be more easily reversed as needed by the user. 
Lovely et al. show that it is known in the art to provide a ratchet gear (106) having opposed ends (upper and lower in Figure 3) being aligned with each side (upper and lower) of a driving head (116, Figures 1-3).
The examiner notes that the allowable features as described above, in conjunction with other features, as claimed in claims 1 or 12 or 13, were neither found to be disclosed, nor suggested by the prior art of record. Thus, the structure discussed above has been determined to be patentably distinct over the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723